MEMORANDUM***
James and Mickey Groves appeal the district court’s entry of summary judgment. We affirm the district court.
*652Neither the shipping nor the subsequent destruction of the computer equipment was an accident or otherwise performed unintentionally. Thus, there was no “occurrence” that would trigger coverage under the liability insurance policy.1 Even if these events constituted an “occurrence,” the policy’s ownership exclusion applies because James Groves and his partner jointly owned the equipment.2
Because we hold that the Groves are not entitled to insurance coverage, their bad faith claim necessarily fails.3 The remainder of the Groves’ arguments are merit-less.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Compare Dewitt Constr. Inc. v. Charter Oak Fire Ins. Co., 307 F.3d 1127, 1133 (9th Cir.2002) (holding that a subcontractor’s negligent acts were an "occurrence”), with Safeco Ins. Co. of Am. v. Butler, 118 Wash.2d 383, 823 P.2d 499, 502, 509 (1992) (holding that intentionally shooting at a car was not an "occurrence,” even though the shooter did not intend for a ricocheting bullet to hit an occupant), and Grange Ins. Co. v. Brosseau, 113 Wash.2d 91, 776 P.2d 123, 124 — 27 (1989) (holding that shooting an assailant in self-defense was not an "occurrence” because it was an intentional act, not an accident), and Am. Econ. Ins. Co. v. Estate of Wilker, 96 Wash.App. 87, 977 P.2d 677, 679—680 (1999) (holding that the witnessing of a child being molested by the child's friend was neither an accident nor an “occurrence”).


. See State Farm Fire & Cas. Co. v. English Cove Ass'n, Inc., 121 Wash.App. 358, 88 P.3d 986, 990 (2004)


. Overton v. Consol. Ins. Co., 145 Wash.2d 417, 38 P.3d 322, 329 (2002).